TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JUNE 15, 2018



                                       NO. 03-17-00138-CV


                                 Shawn Hall Lecuona, Appellant

                                                  v.

                                   Mark R. Lecuona, Appellee


           APPEAL FROM THE 250TH DISTRICT COURT OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND GOODWIN
                  AFFIRMED—OPINION BY JUSTICE PEMBERTON



This is an appeal from the November 30, 2016, final judgment of the district court. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the district court’s judgment. Therefore, the Court affirms the district court’s judgment. The

appellant shall pay all costs relating to this appeal, both in this Court and the court below.